Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 01/25/2021.
Claims 13-19 and 22-33 are allowed in this office action.

Allowable Subject Matter
Claims 13-19 and 22-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 13, the primary reason for allowance is, the applicants claimed invention disclose A pressure unit for sealing a package for a food product, comprising: a conveyor for transporting the package through the pressure unit in a travelling direction; a first rotatable pressure roller and a first rotatable anvil roller, the first pressure roller being arranged opposite to the first anvil roller to form a first nip for receiving and rotationally engaging with a portion of the package; and a second rotatable pressure roller and a second rotatable anvil roller, both arranged downstream of the first pressure roller and the first anvil roller with respect to the travelling direction, wherein the second pressure roller is arranged opposite to the second anvil roller to form a second nip for receiving and rotationally engaging with the portion of the package, wherein: the first pressure roller comprises a first bulge extending annularly around its rim surface; the second pressure roller comprises a second bulge extending 
The prior art on record does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731